Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 11 January 2021.  Claims 1-4, 7-14 and 17-22 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the objection to claim 20 has been fully considered and is persuasive.  The objection to claim 20 has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 112(b) presented in the office action of 14 October 2020 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 112(b) as presented in the Office Action of 14 October 2020 have been withdrawn.  The examiner notes that the rejection to claims 5 and 15 has been withdrawn as claims 5 and 15 have been canceled.  However, the claim limitations have been included in currently amended/presented claims 1 and 11, respectively and applicant has not addressed the substance of the rejection.  As such, a new rejection to claims 1 and 11, similar to the rejection previously presented against claims 5 and 15 are presented below.  
Applicant’s arguments with respect to the rejection of claims 4-10 and 14-20 under 35 USC 112(d) presented in the office action of 14 October 2020 have been fully considered and are persuasive.  The rejection of claims 4-10 and 14-20 under 35 USC 112(d) as presented in the Office Action of 14 October 2020 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are not persuasive.  Specifically, applicant argues: 
In comparison, Sanders is directed to selecting between five identified operational modes (identified in claim 5 of Sanders and throughout the specification of Sanders) depending on a proximity of a TRU to a destination location. As indicated throughout Sanders, the system of Sanders may, "within a quarter-mile" (or other selected distance) of a destination change modes "to avoid frost formation on the evaporator" (para 0028) or "defrost the evaporator" (para. 0035). The technical problem of obtaining an uninterrupted operation of the TRU based on available power is not mentioned in Sanders and the claimed solution is not identified in Sanders.

The Examiner’s Response
	The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  Applicant argues that claims 1 and 11, as currently presented, are directed to obtaining an uninterrupted operation of the TRU based on available power.  Initially, the Examiner points out that applicant’s main argument is that the technical solution of “obtaining an uninterrupted operation of the TRU based on available power” is not actually recited in claims 1 and 11, nor do claims 1 and 11 necessarily need to be interpreted as such.  Claims 1 and 11 merely require that the TRU controller adaptively selects energy flow parameters based on TRU power health including the state of 
	Moreover, the examiner points out that the rejection to claims 1 and 11 was a 103 rejection and several of the argued limitations (or what the Examiner assumes is being argued) are not being rejected as being taught by Sanders, but were mapped to/rejected as being taught by Bates, which was not argued by applicant.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-14 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, 
In claim 1, lines 12-14, the limitation “and a defined minimum duration of time between connecting to the electrical grid charging station” is recited.  The examiner is unsure what is meant by this limitation.  Specifically, it is not defined what the duration of time is between.  It appears that only the first part of the condition is recited (connecting to an electrical grid driving station) but the second half (the second point in time that the duration of time is between) is missing. 
In claim 1, lines 15-16 the limitation “a charge state of TRU battery and power demand components” is recited.  It is unclear to the Examiner if these are the same TRU battery and power demand components recited previously in the claim (at lines 3-6) or a different TRU battery and power demand components.  
In claim 2, lines 2-3, the limitation “TRU power supply components and power demand components” is recited.  It is unclear to the Examiner if these are the same TRU power supply components and power demand components previously recited in claim 1 or different components.  
Claims 3-4 and 7-8 are rejected as being dependent upon a rejected claim. 
In claim 9, line 2, the limitation “TRU controller” is recited.  It is unclear to the Examiner if this is the same TRU controller recited previously in the claims from which claim 9 depends, or a new/different TRU controller. 
Claim 10 is rejected as being dependent upon a rejected claim 
In claim 11, lines 14-16, the limitation “and a defined minimum duration of time between connecting to the electrical grid charging station” is recited.  
In claim 11, lines 17-18 the limitation “a charge state of TRU battery and power demand components” is recited.  It is unclear to the Examiner if these are the same TRU battery and power demand components recited previously in the claim (at lines 3-6) or a different TRU battery and power demand components.  
In claim 12, lines 1-3, the limitations “TRU power health” and “TRU power supply components and power demand components” is recited.  It is unclear to the Examiner if these are the same TRU power health and TRU power supply components and power demand components previously recited in claim 11 or different power health and components.  
Claims 13-14 and 17-18 are rejected as being dependent upon a rejected claim. 
In claim 19, line 2, the limitation “TRU controller” is recited.  It is unclear to the Examiner if this is the same TRU controller recited previously in the claims from which claim 9 depends, or a new/different TRU controller. 
Claims 20-22 are rejected as being dependent upon a rejected claim 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7-9, 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2012/0000212) in view of Bates et al. (US 2015/0338858).
(see at least Abstract and ¶[0001]-[0002] and [0014]), the TRU comprising: a TRU controller (see at least ¶[0014]; [0019]  and [0035]) configured to perform steps, for a mission, comprising: executing a system-level energy manager (see at least ¶[0014]-[0021] and [0025]-[0042]), wherein the TRU controller: adaptively selects energy flow parameters based on one or more mission specific parameters including one or more of actual and forecasted in-route weather and traffic conditions, in-route proximity to an electrical grid charging station and a defined minimum duration of time between connecting to an electrical grid charging station (see at least ¶[0014]-[0021] and [0025]-[0042] – wherein the operating conditions includes air temperature of the environment, humidity, barometric pressure, etc.)  and TRU power health (see at least ¶[0014]-[0021] and [0025]-[0042]).  Sanders et al. do not specifically teach wherein the TRU power supply components includes a TRU battery and the TRU power demand components includes one or more of a TRU compressor, a TRU evaporator, a TRU condenser, TRU cargo lights, the TRU controller, TRU heaters and a TRU controller interactive display; that the TRU power health includes a charge state of the TRU battery and the power demand components; or that the  that the TRU controller: executes a predictive analytics module for collecting the mission specific parameters and predicting TRU cooling power demands for loaded cargo; and executes an online optimization module for generating a power source schedule for the TRU based on the predicted TRU cooling power demands; and operating the TRU according to the generated power source schedule.   However, such matter is taught by Bates et al. (see at least ¶[0017]-[0037] – for the power supply components and the power demand components; and [0020]-[0048] particularly ¶[0038] wherein the TRS controller can be operated in a predictive mode configured to predict a future even for the TRU operation and modulate the current TRU operation to help the TRU operate in the future event).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the predictive system of Bates et al. wherein the power supply components includes a TRU battery and the TRU power demand components includes one or more of a TRU compressor, a TRU evaporator, a TRU condenser, TRU cargo lights, the TRU controller, TRU heaters and a TRU controller interactive display; the TRU power health includes a charge state of the TRU battery and the power demand components; and the  that the TRU controller: executes a predictive analytics module for collecting the mission specific parameters and predicting TRU cooling power demands for loaded cargo; and executes an online optimization module for generating a power source schedule for the TRU based on the predicted TRU cooling power demands; and operating the TRU according to the generated power source schedule with the predictive refrigeration transport system of Sanders et al. as both systems are directed to a refrigeration transport system whereby the systems are dynamically adjusted according to the environment and the predicting of future events that will affect the operating of the system would allow the system to more easily be optimized.  
As regards claim 2, Sanders et al. do not explicitly teach wherein the TRU power health includes an observed state of TRU power supply components and power demand components.  However, such matter is taught by Bates et al. (see at least ¶[0020]-[0048]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the predictive system of Bates et al. wherein the TRU power health includes an observed state of the TRU power supply components and the power demand components with the predictive refrigeration transport system of Sanders et al. as both systems are directed to a refrigeration transport system whereby the systems are dynamically adjusted according to the environment and the predicting of future events that will affect the operating of the system would allow the system to more easily be optimized.  
As regards claim 3, Sanders et al. teach wherein the mission specific parameters further includes one or more of loaded cargo type, cargo required temperature set-points and airflow, cargo current temperature and refrigeration cycle efficiency (see at least ¶[0014]-[0021] and [0025]-[0042]).   
As regards claim 4, Sanders et al. teaches wherein the mission specific parameters include the cargo required temperature set-points and airflow, and the cargo required temperature set- points are below or above freezing temperatures for loaded cargo (see at least ¶[0015]-[0018] and [0028]-[0029]).  
As regards claim 7, Sanders et al. teach wherein the mission specific parameters further includes the refrigeration cycle efficiency which is dependent on one or more of trend data illustrating TRU operational modes, outside air temperature, altitude, and cooling and/or heating load (see at least ¶[0014]-[0021] and [0025]-[0042]).
As regards claim 8, Sanders et al. teach wherein the TRU controller communicates with a tractor controller on a tractor hauling the trailer, and determines an (see at least Fig. 1 ¶[0013]-[0019]).
As regards claim 9, Sanders et al. teach wherein the TRU controller is configured to execute the system-level energy manager at a predetermined interval during the mission, and the TRU controller determines whether to adjust the predetermined interval between executing the system-level energy manager based on dynamically updated mission specific parameters and TRU power health (see at least ¶[0014]-[0021] and [0025]-[0042]).
As regards claims 11-14 and 17-19, please see the rejection above with respect to claims 1-4 and 7-9, respectively, which are commensurate in scope to claims 11-14 and 17-19 with claims 1-4 and 7-9 being drawn to a system and claims 11-14 and 17-19 being drawn to a corresponding method. 
Claim 10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2012/0000212) in view of Bates et al. (US 2015/0338858) and further in view of Wordsworth et al. (US 8,295,950). 
As regards claims 10 and 20, Sanders et al. as modified by Bates et al. do not specifically teach wherein the TRU controller routes power from a non-dispatchable solar energy source accounting for current and predicted future energy availability and requirements.  However, such matter is taught by Wordsworth et al. (see at least col. 4, lines 46-62 and col. 7, line 50-col. 8, line 16).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the power management system of Wordsworth et al. wherein the TRU controller routes power from a non-dispatchable solar energy source accounting for current and 
As regards clams 21 and 22, Sanders et al. as modified by Bates et al. do not specifically teach wherein generating the power source schedule includes determining, by communicating with a tractor controller, an availability of power take-off directly from a tractor engine of the tractor through a regenerative axle on the tractor.  However, such matter is taught by Wordsworth et al. (see at least col. 4, lines 46-62 and col. 8, lines 49-60 and col. 13, lines 38-65).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the power management system of Wordsworth et al. wherein generating the power source schedule includes determining, by communicating with a tractor controller, an availability of power take-off directly from a tractor engine of the tractor through a regenerative axle on the tractor with the system of Sanders et al. as modified by Bates et al. as all of these systems are directed to refrigerated transportation trucks and Wordsworth et al. shows the various types of energy sources that are available to such trucks.  

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667